                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


EXMARK MANUFACTURING COMPANY
INC.,
                                                                8:10CV187
                    Plaintiff,

      vs.                                                         ORDER

BRIGGS & STRATTON CORPORATION,

                    Defendant.


       This matter is before the Court on the parties’ motions in limine, Briggs & Stratton

Corporation’s (“Briggs”) Filing Nos. 789, and Exmark Manufacturing Company Inc.’s

(“Exmark”) motions in Limine Filing No. 794 and No. 5 Filing No. 864.

I.     LAW

       Although the motion in limine is an important tool available to the trial judge to

ensure the expeditious and evenhanded management of the trial proceedings,

performing a gatekeeping function and sharpening the focus for later trial proceedings,

some evidentiary submissions, cannot be evaluated accurately or sufficiently by the trial

judge in such a procedural environment.        Jonasson v. Lutheran Child and Family

Servs., 115 F.3d 436, 440 (7th Cir. 1997).        A motion in limine is appropriate for

“evidentiary submissions that clearly ought not be presented to the jury because they

clearly would be inadmissible for any purpose.” Id. In other instances, it is necessary to

defer ruling until during trial, when the trial judge can better estimate the impact of the

evidence on the jury. Id. The Eighth Circuit has noted that “[e]videntiary rulings made

by a trial court during motions in limine are preliminary and may change depending on
                                             1
what actually happens at trial.” Walzer v. St. Joseph State Hosp., 231 F.3d 1108, 1113

(8th Cir. 2000).   To the extent that a party challenges the probative value of the

evidence, an attack upon the probative sufficiency of evidence relates not to

admissibility but to the weight of the evidence and is a matter for the trier of fact to

resolve. United States v. Beasley, 102 F.3d 1440, 1451 (8th Cir. 1996).

II.   DISCUSSION

      A. Briggs’s Motion in Limine (Filing No. 789)

             1.     Motion in Limine to Exclude References to, Evidence
                    of, and Argument regarding the MTD, Husqvarna, and
                    Schiller Agreements

      Briggs moves to preclude three sets of settlement and license agreements—a

November 25, 2015 Settlement Agreement between Exmark and Briggs’s former co-

defendant Schiller (Filing No. 792-2, Exhibit (“Ex.”) 1); a January 1, 2018 Settlement

and License Agreements between Toro/Exmark and MTD (Filing No. 792-3, Filing No.

792-4, Exs. 2-3), and April 1, 2018 Settlement and License Agreements between

Toro/Exmark and Husqvarna (Filing No. 792-5, Filing No. 792-6, Exs. 4-5) (together, the

“Agreements”). The Court is advised that the parties have reached an agreement with

respect to the MTD and Husqvarna agreements and the motion will be denied as moot

with respect to those agreements.

      With respect to the Schiller agreement, Briggs argues that the Schiller agreement

was premised on the jury verdict award from the 2015 trial, which in turn was premised

on expert testimony that was later rejected by the Court of Appeals for the Federal

Circuit (“Federal Circuit”). Further, it contends the Schiller agreement was entered into

under threat of bankruptcy and sixteen years after the hypothetical negotiation at issue.

                                           2
It argues the agreement has little, if any, probative value and will unfairly prejudice

Briggs.

       Exmark opposes the motion saying there is evidence that the settlement was not,

in fact, based on the 2015 verdict. It also contends the evidence is probative and

argues that Briggs intends to rely on the Scag agreement which was also entered into

years after the hypothetical negotiation and covers patents beyond the ’863 patent. It

argues that similarities and differences between the Schiller agreement and the

circumstances of the hypothetical negotiation go to the weight of the agreement in the

jury’s damages analysis, not its admissibility.

       Depending on the circumstances, a license agreement entered into in settling an

earlier patent suit sometimes is admissible in a later patent suit involving the value of

the patented technology, and sometimes is not. Prism Techs. LLC v. Sprint Spectrum

L.P., 849 F.3d 1360, 1368–69 (Fed. Cir.), cert. denied, 138 S. Ct. 429 (2017). Rule 403

provides for the exclusion of otherwise relevant evidence when the probative value of

that evidence is substantially outweighed by the danger of unfair prejudice, confusing

the issues, or misleading the jury. LaserDynamics, Inc. v. Quanta Computer, Inc., 694

F.3d 51, 77 (Fed. Cir. 2012). The particulars of the case that was settled and the

settlement, as well as of the case in which the settlement is offered as evidence, matter

to the Rule 403 balance. Prism Techs., 849 F.3d at 1370. The Federal Circuit has

approved reliance on licenses, which often will not be in identical circumstances, as

long as reasonable adjustments for differences in contexts are made. Chrimar Holding

Co., LLC v. ALE USA Inc., 732 F. App'x 876, 887 (Fed. Cir. 2018); see, e.g., Prism

Techs., 849 F.3d at 1368–70 (noting a strong showing in favor of admission).

                                             3
Circumstances that weigh in favor of admission of a settlement agreement include a

showing of comparable uses of the patent’s technology, that the agreement was

reached after the litigation was far enough along that the record was fully developed

(enhancing the reliability of the basis on which the parties were assessing the likely

outcome); the timing of the agreement is such that a large share of litigation costs is

already spent (reducing the role of litigation-cost avoidance in the settlement decision),

and absence of a risk of enhanced damages. See, e.g., Prism Techs., 849 F.3d at

1369-71. The formulation of the normal settlement calculus for litigants—"enumerating

‘the cost of the predicted judgment,’ ‘its probability,’ and ‘costs of further litigation’—

helps identify why and when a district court, conducting the inquiry required by Rule

403, can find earlier patent-suit settlements admissible in valuing a patented

technology.” Id. at 1369 (quoting Evans v. Jeff D., 475 U.S. 717, 734 (1986)).

       The Court is unable to assess the probative value of the challenged agreement in

the context of a pretrial motion. Accordingly, the motion will be denied at this time

without prejudice to reassertion at trial.

              2.      Motion in Limine to Exclude References to, Evidence
                      of, and Argument regarding Constructions of Claim
                      Terms that Deviate from the Court’s Constructions

       Briggs argues that other claim constructions are improper because they are

irrelevant under Federal Rule of Civil Procedure 401, unfairly prejudicial, confusing, and

misleading pursuant to Rule 403, and would rely on different constructions than those

used to find infringement in contravention of Federal Circuit precedent. Exmark agrees

that the parties should not deviate from the Court’s constructions, and contends that an



                                             4
order to that effect is necessary. Accordingly, the Court finds the motion should be

granted.

              3.      Motion in Limine to Exclude Argument that Mulching
                      Mowers are not Prior Art

       Briggs argues that mulching mowers are relevant to damages to show the

nominal or incremental value of the baffle claimed in the ‘863 patent, which Exmark

argues was a big advance over the prior art and is a market differentiator. Exmark

contends the evidence is relevant only to the invalidity defense and is now moot.

       After the first trial, the Federal Circuit affirmed this Court’s evidentiary ruling

limiting prior art evidence on damages to side-discharge mowers, finding that Claim 1 of

the ’863 patent was directed only to side-discharge mowers. See Exmark Mfg. Co. v.

Briggs & Stratton Power Prods. Grp, LLC, 879 F.3d 1332, 1352 (Fed. Cir. 2018). The

Court sees no reason to depart from its prior ruling but will reserve ruling to see how the

evidence develops.      The proponent of the evidence will be required to establish

relevance and foundation before the evidence will be admitted. Accordingly, the motion

will be denied at this time without prejudice to reassertion at trial.

              4.      Motion in Limine to Exclude References to, Evidence
                      of, and Argument regarding the Court’s Summary
                      Judgment Ruling on Validity, the 2015 Jury’s
                      Damages and Willfulness Verdicts, and the Court’s
                      Enhanced Damages Award

       Briggs seeks to exclude evidence of certain parts of the first trial but does not

seek to exclude evidence and argument regarding the jury’s determination on the 2010

redesign.   Briggs contends that the 2010 redesign verdict is necessary to provide

context and is relevant to non-infringing alternatives available at the time of the


                                               5
hypothetical negotiation in 1999. Exmark has no objection to preclusion of evidence

and argument regarding any aspect of the first trial verdict, but argues, that if Briggs is

allowed to present evidence of the verdict as to the 2010 redesign, Exmark should be

permitted to present evidence and argument on other aspects of the verdict.

       The motion is obviated in part by the Court’s orders reaffirming validity and

willfulness. The jury’s verdict on those issues in the first trial is not relevant. Availability

of non-infringing alternatives is relevant to damages and evidence of the 2010 redesign

may be admissible in connection with that issue. However, the potential of prejudice in

evidence that the jury determined that the design did not infringe may outweigh the

probative value of any such evidence. The evidence may properly be the subject of a

limiting instruction, but the Court cannot determine the ambit of such an instruction at

this time. The Court is inclined to follow the practice utilized in the first trial. In the 2015

trial, the Court instructed the jury that the ’863 patent had been found valid and that the

validity of the patent was not an issue for the jury to decide. See Filing No. 605 at 17.

That instruction adequately informed the jury that its task was only to decide damages.

Accordingly, the motion will be granted and the Court will preclude evidence and

argument on the ruling on validity, the 2015 jury’s damages and willfulness verdicts, and

the court’s enhanced damages award.           The Court reserves ruling on the issue of

evidence of the 2010 redesign.

              5.      Motion in Limine to Exclude References to, Evidence
                      of, and Argument regarding Infringement and Copying

       Briggs argues that evidence of infringement and copying is irrelevant. Exmark

argues that evidence of infringement is necessary to provide context for the jury’s


                                               6
damages calculation and “so the jurors can fully understand the nature of the dispute.”

The Court finds evidence of infringement, beyond the fact of infringement, is not

relevant, since the court has found infringement as a matter of law. Further, the copying

evidence would only be relevant to willfulness, which is no longer in the case. As noted,

the Court will likely instruct the jury, as it did in the first trial, that the Court has decided

the issue of infringement and the jury must only determine damages. Accordingly, the

Court finds the motion should be granted.

              6.      Motion in Limine to Exclude Argument that Defenses
                      that Briggs Did Not Actually Rely On at the Time of
                      Infringement Are Irrelevant

        This motion is addressed to prior art as it pertains to willfulness.           Because

willfulness is no longer at issue, the motion will be denied as moot.

              7.      Motion in Limine to Exclude References to, Evidence
                      of, and Argument regarding Briggs’s Motion to
                      Transfer

        Exmark does not oppose Briggs’s motion unless Briggs opens the door by

implying, for example, that it is unfair for the case to be tried in Nebraska. Briggs states

it has no intention of raising any issue regarding the case being tried in Nebraska, and

thus there appears to be no basis for dispute. Accordingly, the motion will be denied as

moot.

              8.      Motion In Limine to Exclude References to, Evidence
                      of, and Argument regarding Briggs’s Size, Wealth,
                      Overall Resources, and Overall Profit Margin After the
                      Date of the Hypothetical Negotiation

        Briggs argues that the danger of prejudice or confusion outweighs the probative

value of evidence or argument on Briggs’s total revenues, profits, size, or relative wealth



                                               7
after the date of the hypothetical negotiation—regardless of whether a damages expert

relied on an allocation of such financial information to analyze the amount of damages

related to Briggs’s infringing products. Exmark opposes the motion only with respect to

evidence that is tied to the accused products in this case.

      Briggs’s overall size or wealth would be relevant only to willfulness, which is no

longer in the case. Even with respect to evidence that is tied to the accused products,

the danger of prejudice may outweigh any probative value. The Court is unable to

evaluate or balance the probative value of such evidence against its potential to cause

prejudice or confusion in the contest of a pretrial motion, especially with respect to any

expert testimony relying on such information.      Accordingly, the Court will grant the

motion to the extent of Exmark’s concessions but will reserve ruling on the motion with

respect to expert testimony that relates to the accused products.

             9.     Motion in Limine to Exclude References to, Evidence
                    of, and Argument regarding Mediation and Settlement
                    Discussions

      Exmark does not oppose the motion and the Court finds it should be granted.

             10.    Motion in Limine to Exclude References To, Evidence
                    of, and Argument regarding the Law Firms of Briggs’s
                    Attorneys

      Again, Exmark does not oppose the motion and the Court finds it should be

granted.

             11.    Motion in Limine to Exclude References to, Evidence
                    of, and Argument regarding Attorneys’ Fees and the
                    Costs of Litigation

      Exmark does not oppose the motion and the Court finds it should be granted.




                                            8
       B.       Exmark’s Motions in Limine             (Filing Nos. 794 and 864)

                1.      Motion in Limine to Preclude Defendant from
                        Presenting Improper Evidence and Arguments
                        Related to Alleged Alternatives that Were Not
                        Available at the Time of the Hypothetical Negotiation

       Exmark contends that Briggs’s exhibit list contains hundreds of exhibits showing

mowers with deck designs that were not available at the time of the hypothetical

negotiation in 1999. The exhibits are in the categories of (1) exhibits showing the

redesign that Briggs developed and introduced in late 2010, eleven years after the

hypothetical negotiation; and (2) exhibits showing deck designs of various third-party

mowers dated anywhere from 2002 to 2017.

       Briggs opposes the motion, arguing that the availability of noninfringing

alternatives is a fact issue for jury. It also argues that the time period is not limited to

the time of the hypothetical negotiation and points out that Exmark’s own expert relies

on events outside that time frame. Further, Briggs argues that the evidence is relevant

to other Georgia Pacific factors.1

       The Court is inclined to believe that the issue is properly the subject of cross-

examination or that a limiting instruction may be in order. Also, some limitation on the

extent of such evidence may be necessary to avoid a mini-trial on the issue. However,

the Court is unable to determine the relevance of the evidence in the context of a

pretrial motion. Evidence will be admitted only on a proper showing of foundation and

relevance.     Accordingly, the motion will be denied at this time without prejudice to

reassertion.



       1See   Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116 (S.D.N.Y. 1970).

                                                   9
              2.     Motion in Limine to Exclude Evidence and/or
                     Argument regarding Exmark’s Alleged Delay in
                     Asserting Its Patent Rights Against Briggs

       Exmark contends the evidence is not relevant to any issues remaining in the

case. Briggs argues, on the other hand, that the delay is relevant to damages and to

rebut allegations of willful infringement.    It argues that the evidence is relevant to

damages to show Exmark’s contemporaneous perception of the value of the patented

invention.

       Willfulness is not at issue and the Federal Circuit affirmed the Court’s exclusion

of the evidence in the first trial. Exmark, 879 F.3d at 1352 (agreeing that evidence of

delay is not relevant to damages, even with respect to Georgia-Pacific factors four

(licensing policy) and fifteen (hypothetical negotiation) and rejecting argument that delay

establishes the perception of value). Accordingly, the Court finds the motion should be

granted.

              3.     Motion in Limine to Exclude Testimony and Argument
                     Relating to the Federal Circuit Opinion

       Exmark argues that the updated expert report of Briggs’s damages expert

suggests that Briggs intends to provide testimony at trial discussing and quoting from

the Federal Circuit’s opinion. Briggs states it has not listed the opinion on its exhibit list

and contends it has no intention to introduce the opinion as evidence. Briggs argues,

however, that Exmark’s motion is an attempt to prevent Briggs from attacking the

credibility and opinions of Exmark’s witness, Melissa Bennis.          It also contends the

motion is premature because Briggs cannot predict how Ms. Bennis will respond to




                                             10
questions concerning her credentials and qualifications or to questions concerning

settlement agreements.

       The Court is inclined to believe that the opinion itself is likely inadmissible as

hearsay and because its probative value is exceeded by prejudice and potential for

confusion. However, the Court is unable to assess the admissibility of the evidence at

this time. The Court finds the motion should be denied without prejudice to reassertion

at trial. Dr. Bennis’s credibility is a question for the jury. Some evidence may be

appropriate for impeachment or a limiting instruction may be necessary. Accordingly,

the motion in limine is denied, without prejudice to reassertion.

              4.     Motion in Limine to Exclude Evidence and Argument
                     regarding Patent Invalidity and to Exclude Irrelevant
                     Exhibits Unrelated to Side-Discharge Mowing

       Exmark states that, assuming the Court reaffirms the summary judgment of no

invalidity, the Court should again preclude Briggs from presenting its invalidity case at

trial and should also exclude all exhibits relating to mulching, mulch kits and other non-

side-discharge mowers. Briggs opposes the motion, stating that evidence of mulching

mowers is relevant to damages and to rebut willfulness.

       Willfulness and invalidity are no longer at issue so the motion is moot with

respect to those issues. Also, the Federal Circuit affirmed the Court’s exclusion of

damages evidence of side-discharge mowers, in keeping with the scope of the claim at

issue. Exmark, 879 F.3d at 1352. The Court sees no reason at this time to depart from

the earlier ruling. Accordingly, the motion in limine will be denied as moot as it relates

to invalidity and willfulness and denied without prejudice to reassertion as to damages.



                                            11
              5.     Motion in Limine to Exclude Evidence and Argument
                     regarding Certain of Defendant’s Supplemental
                     Exhibits.

       Exmark seeks exclusion of Exhibits 2322, 2323, and 2324, which are three sets

of pictures that Exmark contends have never before been produced in this litigation. It

asserts the exhibits are apparently interposed as substantive, not demonstrative

evidence. It argues that the twenty-seven pictures were produced after the close of fact

discovery in this case, less than thirty days before trial, and without explanation or

context. Briggs argues that the parties agreed in the proposed pretrial order to allow the

addition of five exhibits to the exhibit list prior to November 14, 2018. It is not clear

whether the exhibits are demonstrative or substantive.

       Ordinarily, evidence not disclosed in discovery is not admitted at trial.        The

parties’ agreement does not support addition of previously undisclosed evidence. The

trial will commence shortly and there is no time for further discovery.         Under the

circumstances, the Court finds the motion should be granted at this time, without

prejudice to reassertion in connection with demonstrative evidence.

       IT IS HEREBY ORDERED:

       The parties’ motions in limine Filing Nos. 789, 794, and 864 are granted in part

and denied in part as set forth in this order.

       Dated this 10th day of December 2018.


                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge



                                             12
